Title: To George Washington from the Massachusetts Council, 7 June 1777
From: Massachusetts Council
To: Washington, George

 

Sr
Council Chamber Boston June 7th 1777

Sometime since the Council received Your Excellencys favor under the 29th September 1776 Recommending to them to Collect all the Prisoners within this State in Order to be exchanged, a Commissary was immediately appointed, who was furnished with the Necessary Instructions for that purpose, agreeable to the plan laid down by your Excellency—and many of the Prisoners were accordingly Collected—but before the Exchange could be effected, the Board were informed by Your Excellency that the exchange of prisoners at that Time was attended with some Embarassment, and accordingly the Exchange of prisoners of War has been laid aside until this time—The many inconveniences which attends the keeping a number of Prisoners in the several Goals within this State at this Season of the Year, together with the inconvenience which attends the suffering a number of British Officers being at large under Parole, within the several Towns in this State—induces the Council to request You now to inform them whether the Obstacles which some time since prevented the Exchange of Prisoners are removed—The Board will waite Your Answer, hoping soon to be Informed that the way is now open for an Exchange and that Your Excellency will approve of the Council’s proceeding on the Business agreeable to the plan formerly proposed, or if any other way should be more agreeable to You, that you will Communicate it to the Council. In the Name and by Order of the Council I am with great Esteem Your Excellencys Most Obedient hble Servant

Jer: Powell Presidt

